DETAILED ACTION
RE: Cai et al.
1.	Applicant’s reply filed on 3/17/2021 is acknowledged and entered.
2. 	The substitute specification filed on 3/17/2021 is entered. A clean copy was filed on 3/17/2021. A marked-up copy was filed on 3/24/2021. A statement that the substitute specification filed on 3/17/2021 does not include new matter was filed on 3/25/2021.
	(It is noted that the amendments to the specification filed on 9/4/2018 (missing paragraph numbers), 11/12/2020 (wrong paragraph numbers), and 1/27/2021 (wrong paragraph numbers) have not been entered by the examiner.) 
3.	The sequence listing filed on 3/17/2021 is entered. 
4.	New claims 15-16 have been added. Claims 1, 6, 14-16 are pending. 
5.	Claim 1, 6, 14-16 are allowed. 

EXAMINER’S REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
Following a diligent search it was determined that the prior art neither teaches
nor suggests an antibody or an antigen binding domain thereof that specifically binds CTLA-4, and comprises: (a) heavy chain CDR1, CDR2 and CDR3 comprising SEQ ID NOs: 5, 6 and 7, respectively and light chain CDR1, CDR2 and CDR3 comprising SEQ ID NOs: 11, 12 and 13, respectively; or (b) heavy and light chain variable regions comprising SEQ ID NOs: 4 and 10, respectively.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HONG SANG/Primary Examiner, Art Unit 1643